 

 

 

 

 

December 8, 2005

 

 

VIA HAND DELIVERY

 

Kevin G. Gregory

9137 Whispering Pines

Saline, MI 48176

 

 

Re:

Transition Agreement

 

This letter along with the Exhibits attached hereto sets forth the substance of
the separation agreement (collectively, the “Agreement”) that ProQuest Company
(the “Company”) is offering to you to aid in your employment transition.

 

 

1.

Separation and Transition

 

(a)         Your last day of employment with the Company and your employment
termination date will be December 31, 2005 unless an earlier date is mutually
agreed upon by both signing parties or required under paragraph 1(d) below (the
“Separation Date”).

 

(b)         You agreed to resign your position as Senior Vice President and CFO
upon November 11, 2005 (the “Transition Date”); provided, however, you will
remain a regular full-time employee from the Transition Date until the
Separation Date (the “Transition Period”). In addition, you shall resign from
any other offices and positions you hold with the Company and with any
affiliated entities at such times on or prior to the Separation Date as
determined in the sole discretion of the CEO. During the Transition Period, you
will provide internal consulting and transition assistance (including but not
limited to activities as reasonably requested to assist in an orderly transition
of duties) to the Company, and work on special projects within your area of
expertise, as reasonably requested by the CEO or successor CFO, that may arise
with respect to subject matters that are within the scope of your expertise. You
will be provided reasonable release time to interview with prospective
employers, provided that you remain available to fulfill your duties under this
Agreement. You agree to cooperate fully, at the Company’s request, to promptly
sign, execute, make and do all such deeds, acts and things as the Company may
reasonably request, which may be necessary or appropriate to effectuate the

 


--------------------------------------------------------------------------------



Kevin G. Gregory

December 8, 2005

Page 2

 

 

termination of your employment and affiliation with the Company, its affiliated
entities and their respective employee benefit plans.

 

(c)         Subject to compliance with your obligations hereunder, you will
continue to receive your current base salary and be eligible for the same
benefits currently available to you (including paid vacation time accrual and
participation in the Company’s group health, dental and vision insurance plans,
401(k) plan, supplemental executive retirement plan, executive deferred
compensation plan) through the Separation Date notwithstanding any reduced
responsibilities on the Transition Date, except that paragraph 2 below shall
apply in lieu of any existing bonus arrangements for the 2005 fiscal year. On
the Separation Date, the Company will pay you all accrued salary, and all
accrued and unused vacation, earned through the Separation Date. The Company has
paid fees for outplacement services with Lee Hecht Harrison under its senior
management program in Michigan and Chicago. Since you have accepted other
employment which shall commence in January 2006, outplacement assistance shall
no longer be made available to you.

 

(d)         Provided that you (i) remain employed with the Company until the
Separation Date, and (ii) perform in a satisfactory and cooperative manner as
described under paragraph 1(e) below, the Company agrees to retain you to
provide certain consulting services to the Company in lieu of any separation
benefits to which you may be entitled under the Company Separation Plan (as
defined below) or any other arrangement or understanding. Such consulting
services shall be provided in accordance with the attached consulting agreement
attached hereto as Exhibit C (the “Consulting Agreement”).

 

(e)         The Company reserves the right to immediately terminate your
employment if you fail to act in a satisfactory and cooperative manner at any
time prior to December 31, 2005. For purposes of this Agreement, you will be
deemed not to have acted in a “satisfactory and cooperative manner” if you (1)
commit any act (or refrain from taking any act) that would constitute “Cause” as
defined in the ProQuest Company Separation Benefits Plan, a copy of which is
attached hereto as Exhibit B (the “Separation Plan”), or (2) fail to perform any
of the duties outlined in this Agreement, particularly with respect to duties
outlined in paragraph 1(a) and (b) above.

 

 

2.

Bonus

 

(a)         The Company agrees that despite your anticipated transition from
active employment as Senior Vice President and CFO effective upon the Transition
Date, following the effective date of this Agreement (as defined in paragraph
9(e) below), and provided you remain employed with the Company until December
31, 2005 and meet all conditions of this Agreement, you shall be eligible to
receive a bonus in the Financial bonus program (the “Annual Incentive Bonus”)
for fiscal year 2005 (ending December 31, 2005). The Annual Incentive Bonus,
through the Transition Date, will be paid based on the financial goals
established for the Company’s Executive Committee, and from the Transition Date
through the Separation Date will be based exclusively upon your effectiveness
and contribution during this

 


--------------------------------------------------------------------------------



Kevin G. Gregory

December 8, 2005

Page 3

 

 

period as reasonably determined by the CEO. Payment of the bonus under this
paragraph 2(a), if any, shall be made to you in a lump sum in 2006 at the same
time that bonus payments for fiscal year 2005 are made to other executive
officers of the Company. Notwithstanding the foregoing, in the event of your
death or disability (as defined in the Company’s long-term disability program)
prior to the Transition Date, a bonus under this paragraph 2(a) will be paid on
a pro rata basis to the extent that the financial goals established for the
Company’s Executive Committee are achieved for fiscal year 2005.

 

(b)         In addition to the Annual Incentive Bonus, so long as you are
employed by the Company on December 30, 2005 and meet all conditions of this
Agreement, you will receive a supplemental bonus in the amount of $200,000 based
upon your input and advice of the success of certain special strategic projects
that include, without limitation, the sale and disposition of the periodical
microfilm business, the electronic coursepack business and the facility located
at 300 Zeeb Rd., Ann Arbor, MI (the “Supplemental Bonus”).

 

 

3.

Stock Options

 

As part of your employment, the Company granted you certain options to buy
common stock of the Company pursuant to the 2003 ProQuest Strategic Performance
Plan or the Company’s 1995 Employee Stock Option Plan (collectively, your
“Options”). Except as set forth herein, all terms, conditions, and limitations
applicable to these Options will remain in full force and effect pursuant to the
applicable stock option agreements between you and the Company, and the
applicable plan provisions under the 2003 ProQuest Strategic Performance Plan or
the 1995 Employee Stock Option Plan, as applicable. Notwithstanding the
foregoing, any and all Options granted to you pursuant to the 2004 multi-year
stock option grant shall be immediately forfeited.

 

 

4.

Professional Fee Assistance

 

Within ten (10) business days of the effective date of this Agreement, the
Company will pay you directly an amount equal to ten thousand dollars ($10,000)
for professional fees you incur pursuant to the Agreement. The professional fee
assistance will be reported by the Company as taxable income to you. The Company
shall not make a tax gross-up payment with respect to such fees.

 

 


--------------------------------------------------------------------------------



Kevin G. Gregory

December 8, 2005

Page 4

 

 

 

     5.     Separation Benefits

 

The basic separation pay benefit that you would otherwise be entitled to without
execution of this Agreement is limited to your rights under the Separation Plan.
Notwithstanding anything to the contrary in this Agreement, if your employment
terminates prior to the Separation Date, the Company shall only be obligated to
pay you those benefits to which you are entitled under the Separation Plan,
subject to any right of offset if you have received any benefits prior to
completion of your obligations under this Agreement or the Consulting Agreement.
In no event will you be eligible to receive any benefits under this Agreement or
the Separation Plan if you terminate your employment without providing the
Company at least two weeks advance notice.

 

 

6.

Other Compensation or Benefits

 

You acknowledge that, except as expressly provided in this Agreement, you will
not earn or receive any additional compensation, severance or benefits after the
Separation Date. If you are not eligible to receive health and welfare benefits
under your new employer’s benefit plans, the Company will pay you an amount
equal to the costs to provide health and welfare benefits under the Company’s
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act (COBRA). In
no instance shall this payment extend beyond the term of the consulting
arrangement attached as Exhibit C. For avoidance of doubt, the Separation Date
shall be treated as the date when you ceased employment with the Company for all
purposes. By signing this Agreement, you specifically acknowledge that the
Separation Benefits payable under this Agreement are in lieu of any benefits
under the Separation Plan.

 

 

7.

Return of Company Property

 

On the Separation Date or as earlier requested by the Company, you agree to
return to the Company all documents that you have had in your possession
acquired during the course of your employment (and all copies thereof) and other
Company property which you have had in your possession at any time, including,
but not limited to, Company files, notes, drawings, records, plans, forecasts,
reports, studies, analyses, proposals, agreements, financial information,
research and development information, sales and marketing information,
operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers, but excluding your Company laptop and its related
peripheral equipment and software), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof in whole or in part). If you have used any personal computer, server, or
e-mail system to receive, store, review, prepare or transmit any Company
confidential or proprietary data, materials or information, you agree to provide
the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems and your Company laptop, as part of your

 


--------------------------------------------------------------------------------



Kevin G. Gregory

December 8, 2005

Page 5

 

 

compliance with the terms of this paragraph. You will not be entitled to any
Separation Benefits under this Agreement unless and until you comply fully with
the terms set forth in this paragraph.

 

 

8.

Gregory’s Release of Claims

 

In exchange for employment through the Separation Date and the Separation
Benefits provided under paragraph 5 of this Agreement, you hereby release,
acquit and forever discharge the Company and its subsidiaries and affiliates,
and each of their respective officers, directors, associates, agents, employees,
attorneys, shareholders, successors, assigns and affiliates, past present and
future (collectively, the “Releasees”), of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in anyway related to agreements, events, acts or
conduct at any time prior to and including date you sign this Agreement. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to your employment with the Company, or the termination of
that employment; (2) all claims related to your compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, separation pay, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”) and applicable state law.
Notwithstanding the foregoing, this release of claims does not include a release
of any claims you may have under this Agreement, or for workers’ compensation or
unemployment insurance benefits.

 

 

9.

Gregory’s ADEA Release and Waiver

 

You acknowledge that you knowingly and voluntarily waive and release any rights
you may have under ADEA, and that the consideration given for the waiver and
release in the preceding paragraph hereof is in addition to anything of value to
which you were already entitled. You further acknowledge that you have been
advised by this writing, as required by the ADEA, that: (a) your waiver and
release do not apply to any rights or claims that may arise after the date you
sign this Agreement; (b) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (c) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to execute this Agreement earlier); (d) you have seven (7) days
following the date you sign this Agreement to revoke the Agreement by providing
written notice of such revocation to the Company’s General Counsel; and (e) this
Agreement will not be effective until the date upon which the

 


--------------------------------------------------------------------------------



Kevin G. Gregory

December 8, 2005

Page 6

 

 

revocation period has expired, which will be the eighth day after this Agreement
is signed by you.

 

 


--------------------------------------------------------------------------------



Kevin G. Gregory

December 8, 2005

Page 7

 

 

 

     10.          Indemnification

 

The Company will indemnify you for all actions within the authorized course and
scope of your employment with the Company (for the entire length of your
employment with the Company) to the fullest extent permitted the Company’s
by-laws as in effect on the signing of this Agreement.

 

 

11.

Covenant Not to Sue

 

You hereby represent and warrant that you have not filed any complaints, claims,
grievances or actions against the Company, its parent, subsidiary and affiliated
entities, and the shareholders, directors, officers, employees, agents and
representatives of each, in any state, federal or local court or agency and
covenant not to file any claims (other than claims for workers’ compensation
benefits, claims for unemployment insurance benefits, claims arising out of this
Agreement or other claims not subject to waiver by law) at any time hereafter.

 

 

12.

Separation Date Release

 

As part of this Agreement and in consideration of the Separation Benefits, you
agree to execute the Separation Date Release, on or within twenty-one (21) days
after the Separation Date, and to allow such Release to become effective. The
Separation Date Release shall not be signed before the Separation Date. The
Company’s obligation to provide the Separation Benefits under paragraph 5 of
this Agreement are subject to, and conditioned upon, your timely execution and
effectiveness of the Separation Date Release, which is separate from and in
addition to the release of claims set forth in paragraph 8.

 

 

13.

Nondisparagement

 

During your employment with the Company and continuing after the Separation
Date, you agree not to defame, disparage or criticize the Company, its
affiliates, its shareholders, directors, officers, employees, or business or
employment practices at any time. Likewise, during your employment with the
Company and continuing after the Separation Date, the Company (through its
officers, directors or employees) agrees not to defame, disparage or criticize
you. In the event that the Company receives any inquiry regarding your
employment, the Company shall only communicate such information as you and the
Company have agreed to. Notwithstanding the foregoing, both you and the Company
will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

 

14.

Post Employment Obligations

 

You reaffirm that your post-employment obligations, including but not limited to
the obligation to not disclose confidential information, solicit the Company’s
customers or employees or compete with the Company, under any agreement or
arrangement you signed with the Company (the “Nondisclosure, Nonsolicitation and
Noncompetition Agreement”)

 


--------------------------------------------------------------------------------



Kevin G. Gregory

December 8, 2005

Page 8

 

 

survive the signing of this Agreement and your termination of employment, and
further acknowledge and confirm your continuing obligations thereunder.

 

 

15.

Breach of Agreements

 

You acknowledge and agree that if the Company determines, in good faith that
there is irreparable harm as a result and that you have breached any of your
obligations under this Agreement or any of your post employment obligations
under the Nondisclosure, Nonsolicitation and Noncompetition Agreement, the
Company may immediately cease payment of Separation Benefits. This Agreement in
all other respects, including, but not limited to, the release provisions
hereunder, shall remain in full force and effect. This cessation of Separation
Benefits shall be in addition to, and not as an alternative to, any other
remedies in law or in equity available to the Company, including the right to
seek specific performance or an injunction.

 

 

16.

Dispute Resolution

 

Any and all disputes, claims, and causes of action that may arise from or relate
to this Agreement or its enforcement, performance, breach, or interpretation,
shall be resolved solely and exclusively by final, binding and confidential
arbitration under the then-existing arbitration rules governing the resolution
of employment disputes. The place for holding any arbitration proceeding shall
be mutually agreed to by the parties. Notwithstanding the foregoing, any awards
or orders in such arbitrations may be entered and enforced as judgments in the
federal and state courts.

 

 

17.

Cooperation

 

You agree to cooperate with the Company in the truthful and honest prosecution
and/or defense of any claim or investigation or inquiry by a governmental
authority (including the Securities Exchange Commission and Internal Revenue
Service) in which the Releasees may have an interest (subject to reasonable
limitations concerning time and place), which may include without limitation (if
following the Separation Date, for reasonable compensation for the time actually
expended in such endeavors at the Company’s prior and specific request and, in
any case, subject to the payment of reasonable expense incurred by you at the
Company’s prior and specific request) making yourself available to participate
in any proceedings or investigation involving any of the Releasees, allowing
yourself to be interviewed by representative of the Company, appearing for
depositions and testimony without requiring a subpoena, and producing and/or
providing documents or names of other persons with relevant information, all
without a claim of privilege against the Releasees.

 

 

18.

Miscellaneous

 

This Agreement, including Exhibit A hereto constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to

 


--------------------------------------------------------------------------------



Kevin G. Gregory

December 8, 2005

Page 9

 

 

this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. You
agree that neither this Agreement nor performance hereunder constitutes an
admission by the Company of any violation of any federal, state or local law,
regulation, common law, of any breach of any contract or any other wrongdoing of
any type. This Agreement may not be modified or amended except in a writing
signed by both you and the CEO. This Agreement shall bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement and the provision in question shall be modified by the court so
as to be rendered enforceable in a manner consistent with the intent of the
parties insofar as possible. All payments to you shall be made in accordance
with the Company’s normal payroll procedures and shall be less all appropriate
deductions, such as social security, federal and state income tax withholding,
medical, life insurance and other similar items. This Agreement shall be deemed
to have been entered into and shall be construed and enforced in accordance with
the laws of the State of Michigan as applied to contracts made and to be
performed entirely within Michigan. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach.

 

Kevin, if this Agreement is acceptable to you, PLEASE SIGN BELOW AND RETURN THE
ORIGINAL TO ME ON OR BEFORE TWENTY-ONE (21) DAYS FROM THE DATE YOU RECEIVE THIS
AGREEMENT. The offer of Separation Benefits contained in this Agreement will
automatically lapse and expire if we do not receive the fully executed Agreement
from you by the aforementioned date. You should provide me with the original
signed copy of the Separation Date Release (Exhibit A) on or within twenty-one
(21) days after the date your employment with the Company terminates.

 

I wish you all the best in your future endeavors.

 

Sincerely,

 

Alan Aldworth

Chairman and Chief Executive Officer, ProQuest Company

 

BY SIGNING THIS AGREEMENT BELOW, I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND
FULLY UNDERSTAND ALL OF THE PROVISIONS OF THIS AGREEMENT AND VOLUNTARILY ENTER
INTO THIS AGREEMENT.

AGREED AND ACCEPTED:

 

 

 

/s/ Kevin G. Gregory

/s/ Alan Aldworth

 

 


--------------------------------------------------------------------------------



Kevin G. Gregory

December 8, 2005

Page 10

 

 

 

Kevin G. Gregory                                          
                         Date

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

SEPARATION DATE RELEASE

 

(TO BE EXECUTED ON OR WITHIN 21-DAYS AFTER THE SEPARATION DATE)

 

In exchange for the Separation Benefits and the other consideration being
provided to me under that certain transition agreement between me and the
Company which I signed on December 8, 2005 (the “Agreement”), I hereby release,
acquit and forever discharge the Company, and each of its officers, directors,
agents, employees, attorneys, shareholders, predecessors, successors, parents,
subsidiaries, assigns and affiliates, of and from any and all claims,
liabilities, causes of action, and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I sign this Separation Date Release (the “Release”). This release of claims
includes, but is not limited to: (a) all such claims and demands directly or
indirectly arising out of or in any way connected with my employment with the
Company or the termination of that employment; (b) all claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; (c) all claims pursuant to any
federal, state or local law, statute, or cause of action of any jurisdiction,
including, but not limited to, the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), tort law,
contract law, wrongful discharge, discrimination, harassment, fraud, defamation,
emotional distress, and breach of the implied covenant of good faith and fair
dealing. Notwithstanding the foregoing, nothing in this paragraph shall be
construed in any way to release any claims I may have under the Agreement or for
workers’ compensation or unemployment insurance benefits.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA, and that the consideration given for the waiver
and release herein is in addition to anything of value to which I was already
entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) my waiver and release do not apply to any rights
or claims that may arise after the date you sign this Release; (b) I have been
advised hereby that I have the right to consult with an attorney prior to
executing this Release; (c) I have been given twenty-one (21) days to consider
this Release (although I may choose to voluntarily execute it earlier); (d) I
have seven (7) days following the execution of this Release to revoke my
agreement to it; and (e) this Release will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after this
Release is signed by me (the “Separation Date Release Effective Date”).

 

The Agreement along with separate letters pursuant to paragraph 2(b), if any,
and this executed Release (collectively, the “Agreements”), constitutes the
complete, final and exclusive embodiment of the entire agreement between me and
the Company with regard to this subject matter. I have executed this Release
without reliance on any promise or representation, written or oral, other than
those expressly contained in the Agreements. This Release is deemed

 


--------------------------------------------------------------------------------



 

 

 

 

incorporated into the Agreement, as a material part thereof and, specifically,
subject to the terms and conditions of paragraphs 11 through 17 of the
Agreement.

 

ACCEPTED AND AGREED:

 

 

 

/s/ Kevin G. Gregory

/s/ Alan Aldworth

Kevin G. Gregory

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

EXHIBIT B

PROQUEST COMPANY SEPARATION BENEFITS PLAN

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

EXHIBIT C

CONSULTING AGREEMENT

 

 

 

 

 